                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    NORTHERN DIVISION

  HOSKINS OIL COMPANY, LLC,           )
                                      )
        Plaintiff,                    )
                                      )                 JURY DEMAND
  vs.                                 )
                                      )                 Case No. 3:16-cv-00417-JRG-CCS
  EQUILON ENTERPRISES LLC d/b/a SHELL )
  OIL PRODUCTS US, MOTIVA             )
  ENTERPRISES LLC, COFFMAN OIL        )
  COMPANY, INC., DOWNEY OIL           )
  COMPANY, INC., and MANUEL PAYAN,    )
                                      )
        Defendants.                   )


                                     MOTION TO WITHDRAW


         Broderick L. Young, Paul Wehmeier, William A. Ladnier and Arnett, Draper & Hagood,

  LLP (hereinafter “Movants”), pursuant to local Rule of the United States District Court for the

  Eastern District of Tennessee 83.4 and Tennessee Rule of Professional Conduct 1.16 hereby move

  to withdraw as counsel of record for the Plaintiff, as good cause exists for their withdrawal. It is

  unclear whether withdrawal will adversely affect the trial of this case currently set for February 12,

  2019, or other proceedings in this case. Furthermore, Movants withdrawal could be accomplished

  without material adverse effect on the interest of the Plaintiff. Plaintiff’s current mailing address,

  phone number and e-mail address are as follows:

                 Hoskins Oil Company, LLC
                 120 Eastgate Drive
                 LaFollette, TN 37766
                 Telephone: (423) 562-8328
                 E-Mail: jshoskins@bellsouth.net




Case 3:16-cv-00417-JRG-DCP Document 157 Filed 12/07/18 Page 1 of 2 PageID #: 2341
         The undersigned hereby certifies that a true and exact copy of this Motion to Withdraw has

  been provided to Plaintiff at least 14 days prior to the date of filing. Furthermore, if the Court sets

  a hearing on this Motion, Movant will, at least 7 days before the hearing, serve Plaintiff with notice

  of the date, time and place of hearing and the Plaintiff has a right to appear and be heard on the

  Motion. Finally, we would certify that all requirements of Rule 83.4 have been satisfied.

         Wherefore, in light of the foregoing, Movants respectfully request the Court enter an Order

  (1) Permitting Movants to Withdraw as Counsel of Record for Plaintiff, and (2) grant Movants and

  Plaintiff such further relief as the Court may deem just.

         Respectfully submitted this 7th day of December 2018.



                                                 ARNETT, DRAPER & HAGOOD, LLP

                                                 By:     /s/ Broderick L. Young
                                                       Broderick L. Young, BPR #019668
                                                       Paul E. Wehmeier, BPR #030400
                                                       Attorneys for Plaintiff


  ARNETT, DRAPER & HAGOOD, LLP
  P.O. Box 300
  Knoxville, TN 37901-0300
  (865) 546-7000

                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing document has been filed electronically.
  Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
  indicated on the electronic filing receipt. All other parties will be served by U.S. mail, postage
  prepaid. Parties may access the filing through the Court’s electronic filing system.

         This the 7th day of December, 2018.

                                                         ARNETT, DRAPER & HAGOOD, LLP

                                                         By:     /s/ Broderick L. Young
                                                               Broderick L. Young



  2|Page
Case 3:16-cv-00417-JRG-DCP Document 157 Filed 12/07/18 Page 2 of 2 PageID #: 2342
